                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                       CENTRAL DIVISION at LEXINGTON

 UNITED STATES OF AMERICA,           )
                                     )
       Plaintiff-Respondent,         )            Criminal Case No.
                                     )            5:16-cr-83-JMH-1
 v.                                  )
                                     )
 WILLIAM P. DIXON,                   )               MEMORANDUM
                                     )            OPINION AND ORDER
       Defendant-Petitioner.         )

                                    ***

      This matter is before the Court on Defendant William P.

Dixon’s motion requesting the Court order his early release from

prison.   [DE   25].    Specifically,     Dixon    requests   compassionate

release pursuant to 18 U.S.C. § 3582(c)(1)(A). For the reasons

stated below, Dixon’s motion will be denied.

                              I. BACKGROUND

      On November 7, 2016, Dixon pleaded guilty to possession with

intent to distribute forty (40) grams or more of fentanyl. [DE

17]. On February 6, 2017, Dixon was sentenced to a total term of

imprisonment of one hundred twenty (120) months, to be followed by

an eight-year term of supervised release. [DE 22]. Dixon is

currently incarcerated at the United States Penitentiary in Yazoo

City, Mississippi, and is projected to be released in May 2025.

[DE 26 at 1-2].

      Dixon’s letter, which the Court has construed as a motion [DE

25] is straightforward. That is, Dixon seeks compassionate release
pursuant to 18 U.S.C. § 3582(c)(1)(A) on the grounds that his

medical conditions and age place him at a heightened risk of

serious complications from COVID-19. [Id. at 1]. The United States

has   responded,     arguing        that    Dixon      failed    to    exhaust    the

administrative remedies required to file a proper compassionate

release motion under 18 U.S.C. § 3582. [DE 26].

                               II. DISCUSSION

      Prior to 2018, only the Bureau of Prisons (“BOP”) could move

a district court for the compassionate release of                         a   federal

prisoner under § 3582(c)(1)(A). But on December 21, 2018, the First

Step Act amended § 3582(c)(1)(A) to allow district courts to grant

a motion for compassionate release filed by the defendant himself,

provided     that   the   defendant        has    first     “fully    exhausted   all

administrative rights to appeal a failure of Bureau of Prisons to

bring a motion on the Defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A).

Although not a jurisdictional question, the occurrence of one of

the two events mentioned in the statute is a “mandatory condition”

to the Court granting relief. United States v. Alam, 960 F.3d 831,

833   (6th   Cir.   2020).     As    such,       if   the   government    “properly

invoke[s]” the condition, the Court must enforce it. Id. at 834.

      Here, the United States has raised the exhaustion issue. [DE

26]. Specifically, the government contends that Dixon’s request to


                                           2
the   warden   was   primarily   for   the   purpose   of    moving   to   home

detention and suggests that his reference to compassionate release

was secondary. [Id. at 9]. This is because “Dixon did not include

an explanation of extraordinary or compelling circumstances or a

post-release plan,” therefore, it was not considered a submitted

request. [Id.]. Dixon argues that the requirements should be

waived, in light of the COVID-19 pandemic and that he proceeds

without counsel. [DE 28 at 2-3]. The Court disagrees.

      The Sixth Circuit has held that prisoners must follow the

procedural requirements before submitting a motion to a federal

Court. United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020)

(“Even though this exhaustion requirement does not implicate out

subject-matter jurisdiction, it remains a mandatory condition”).

The exhaustion requirements exist to give the BOP an opportunity

to conduct this kind of intensive analysis. The Court is not as

well positioned to consider the inmate’s medical history, his or

her conduct while incarcerated, the inmate’s re-entry plan, the

inmate’s   vulnerability,    his   or      her   potential   danger   to   the

community, or the unique problems related to COVID-19 at the

particular facility. The BOP is best positioned to do so. See,

e.g., United States v. Hopkins, No. 5:13-123-KKC, 2020 WL 2838543

at *2 (E.D. Ky. June 1, 2020); United States v. Raia, No. 20-1033,

2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020) (“Given BOP’s shared

desire for a safe and healthy prison environment, we conclude that


                                       3
strict compliance with § 3582(c)(1)(A)’s exhaustion requirement

takes on added—and critical—importance” amid the risks posed by

COVID-19).

       Dixon’s email to the BOP was deficient and failed to satisfy

all of the requirements for proper consideration. [DE 26-1].

Because Dixon did not submit a completed request for the BOP to

review, he failed to exhaust the administrative remedies. Having

been   invoked    by   the   government,     the   Court    must    enforce   the

exhaustion requirement. Alam, 960 F.3d at 834. Thus, Dixon’s

failure to comply with the requirements and file a proper request

prevents   this    Court     from   considering    the     merits   of   Dixon’s

compassionate release request at this time.

       The Court also notes that Dixon’s motion, in its present

condition, would likely fail even if the exhaustion requirement

had been met. This is because Dixon failed to provide the Court

with any records, either to demonstrate that exhaustion has been

met, or to support his claimed medical conditions. On this basis

alone, the Court could deny Dixon’s motion. See United States v.

Elias, 984 F. 3d 516, 620 (6th Cir. 2021) (explaining that the

district   court   could     have   denied   the   defendant’s       motion   for

compassionate release on the basis that she failed to provide any

records to support her claimed medical condition).



                               III. CONCLUSION


                                       4
    Accordingly, IT IS ORDERED that Defendant William P. Dixon’s

motion     for   compassionate   release   pursuant   to   18   U.S.C.   §

3582(c)(1)(A) [DE 25] is DENIED WITHOUT PREJUDICE for failure to

exhaust.

    This the 14th day of July, 2021.




                                    5
